Exhibit 10.10

RADIAN GROUP INC.

BENEFIT RESTORATION PLAN

ARTICLE I: INTRODUCTION

1.1 Purpose. Radian Group Inc. (Radian) and its subsidiaries (collectively with
Radian, the Employer) have established this Radian Group Inc. Benefit
Restoration Plan (the Plan) to attract and retain key employees by providing
additional retirement benefits to employees whose benefits under the Radian
Group Inc. Savings Incentive Plan (the Savings Plan) are limited by reason of
Section 401(a)(17) of the Internal Revenue Code of 1986, as amended (the Code).

1.2 Legal status. The Plan shall be maintained primarily to provide deferred
compensation for a select group of highly-compensated employees within the
meaning of Sections 201(2), 301(a)(3), and 401(a)(1) of Title I of the Employee
Retirement Income Security Act of 1974, as amended (ERISA). The Employer intends
the Plan to be unfunded for purposes of ERISA and the Code and to satisfy the
requirements of Code Section 409A. Plan provisions shall be interpreted
consistent with this intent.

1.3 Effective date. The Plan shall take effect on January 1, 2007.

ARTICLE II: ADMINISTRATION

2.1 Plan administrator. The Compensation and Human Resources Committee of
Radian’s Board of Directors shall administer the Plan (the Administrator). The
Administrator may appoint one or more delegates to discharge any or all of its
responsibilities under the Plan. The Administrator and its delegates shall have
all of the discretionary authority, rights, and duties that are necessary or
appropriate for the proper administration of the Plan and may retain and rely
upon financial, accounting, and legal advisors, as they see fit. The decisions
of the Administrator and its delegates, including (but not limited to)
interpretations and determinations of amounts due under the Plan, shall be final
and binding on all parties. To the extent the law allows, the Administrator and
its delegates shall incur no liabilities with respect to the administration of
the Plan.

2.2 Plan Year. The Plan Year shall be the calendar year.

 

1



--------------------------------------------------------------------------------

ARTICLE III: ELIGIBILITY

3.1 Plan participation. An employee shall be a participant in the Plan
(Participant) in each Plan Year in which his or her Compensation exceeds the
limit on compensation under Code Section 401(a)(17) ($225,000 for 2007). For
purposes of this Plan, Compensation means a Participant’s base salary, bonus,
and commission income that is paid in the Plan Year, the sum of which does not
exceed the greatest of (i) the Participant’s base salary plus the Participant’s
bonus up to (but not exceeding) 25% of his or her base salary, (ii) the
Participant’s base salary plus the Participant’s commission income up to (but
not exceeding) 25% of his or her base salary, or (iii) 75% of the sum of the
Participant’s base salary and commission income. For purposes of this Plan,
commission income shall include quarterly Management-Based Objectives. A
Participant shall remain a Participant as long as he or she has an account
balance in the Plan.

ARTICLE IV: ACCOUNTS

4.1 Establishment of accounts. The Administrator shall establish a bookkeeping
account for each Participant to which the contributions described in Article V
will be credited and sub-accounts to keep track of the Participant’s matching
contributions (Matching Contribution Sub-Account), discretionary contributions
(Discretionary Contribution Sub-Account), transition credits (Transition Credit
Sub-Account), and SERP-related benefits (SERP Sub-Account). The accounts and
sub-accounts shall be adjusted daily to reflect distributions and any income,
gains, and losses.

4.2 Investment credits. The Administrator shall offer Participants a choice of a
Radian Common Stock fund and two or more mutual funds in which their account
balances will be deemed to be invested. The Administrator may add to, eliminate,
or modify these hypothetical investment options from time to time. Participants’
accounts shall be valued and Participants may reallocate their account balances
among the funds on a daily basis, subject, with respect to investments in the
Radian Common Stock fund, to the Participants’ compliance with Radian’s insider
trading policy. Until the hypothetical investment options are made available,
the Plan shall credit Participants’ account balances with interest at an annual
rate of 4.73%.

ARTICLE V: CONTRIBUTIONS

5.1 Matching contributions. For each Plan Year, the Employer shall contribute to
each Participant’s Matching Contribution Sub-Account an amount equal to 6% of
the Participant’s Eligible Compensation that is paid in the Plan Year. For
purposes of this Plan, Eligible Compensation shall be defined as (i) the
Participant’s Compensation as defined in Section 3.1 above, minus (ii) the
Participant’s “Compensation” as such term is defined in Section 1.13(a) of the
Savings Plan, as limited by Section 1.13(d) thereof (or any successor
definition).

 

2



--------------------------------------------------------------------------------

5.2 Discretionary contributions. The Employer shall make discretionary
contributions to the Plan for any Plan Year for which it makes discretionary
contributions to the Savings Plan, in an aggregate amount proportionate to the
discretionary contributions to the Savings Plan. In the event the Employer makes
a discretionary contribution, each Participant’s Discretionary Contribution
Sub-Account shall be allocated a fraction of the contribution, the numerator of
which is the Participant’s Eligible Compensation for the Plan Year and the
denominator of which is the aggregate Eligible Compensation of all Participants
for the Plan Year.

A Participant shall be eligible to share in a discretionary contribution if he
or she performs at least 1,000 hours of service in, and is employed on the last
day of, the Plan Year to which the discretionary contribution relates. A
Participant shall be deemed employed on the last day of a Plan Year if he or she
is on Family and Medical Leave Act or military leave and returns to work within
the time prescribed by law. A Participant shall be deemed eligible to share in a
discretionary contribution for a Plan Year if he or she dies, suffers a
disability (as defined in Radian’s long-term disability plan) or retires on or
after his or her early or normal retirement date during the Plan Year.

For purposes of this Section 5.2, a Participant’s early retirement is the date
he or she attains age 55 and completes at least 6 years of service with the
Employer and a Participant’s normal retirement date is the first day of the
month coincident with or next following the date on which the Participant
attains age 65. For purposes of this Plan, a year of service is any year in
which the Participant performs at least 1,000 hours of service for the Employer,
including years before the effective date of the Plan

5.3 Transition credits. The Employer shall contribute a percentage of a
Participant’s Eligible Compensation to the Transition Credit Sub-Account of each
Participant who is eligible for transition credits under the Savings Plan for a
Plan Year. The contribution shall be subject to the same terms and conditions,
including (but not limited to) the same contribution percentage, as the
Participant’s Savings Plan transition credits.

5.4 SERP-related benefits. The Employer shall establish a SERP Sub-Account for
each employee who was a participant in the Radian Group Inc. Supplemental
Executive Retirement Plan (SERP) on December 31, 2006. The Employer shall
contribute to the SERP Sub-Account an amount equal to the present value of the
employee’s SERP benefits, determined as of December 31, 2006, using reasonable
actuarial assumptions. The Employer’s contribution shall include the present
value of any special SERP benefits that are provided for in any employment or
other agreement between the Employer and an employee.

 

3



--------------------------------------------------------------------------------

ARTICLE VI: VESTING

6.1 Vesting. Contributions to a Participant’s Matching Contribution Sub-Account
and Transition Credit Sub-Account, and any income and gains attributable to the
contributions, shall be immediately 100% vested. Contributions to a
Participant’s Discretionary Contribution Sub-Account, and any income and gains
attributable to the contributions, shall become 100% vested when the Participant
completes 3 years of service with the Employer, dies, or suffers a disability
(as defined in Radian’s long-term disability plan) or when the Employer
experiences a Change in Control (as defined below). Contributions to a
Participant’s SERP Sub-Account, and any income and gains attributable to the
contributions, shall become 100% vested when the Participant completes 10 years
of service with the Employer, dies, or suffers a disability (as defined in
Radian’s long-term disability plan).

For purposes of this Plan, a Change in Control shall be deemed to have taken
place if (i) any Person (except for an employee or his or her family, the
Employer, or any employee benefit plan of the Employer or of any Affiliate, or
any Person or entity organized, appointed or established by the Employer for or
pursuant to the terms of any such employee benefit plan), together with all
Affiliates and Associates of such Persons shall become the Beneficial Owner in
the aggregate of 20% or more of the shares of the Employer then outstanding and
entitled to vote for directors generally, (ii) any Person (except an employee
and his or her family), together with all Affiliates and Associates of such
Person, purchases substantially all of the assets of the Employer, or
(iii) during any 24-month period, individuals who at the beginning of such
period constituted Radian’s Board of Directors cease for any reason to
constitute a majority thereof, unless the election, or the nomination for
election by Radian’s stockholders, of at least 75% of the directors who were not
directors at the beginning of such period was approved by a vote of at least 75%
of the directors in office at the time of such election or nomination who were
directors at the beginning of such period. For purposes of this definition, the
terms “Affiliate”, “Associate” and “Beneficial Owner” shall have the respective
meanings ascribed to such terms under the Securities Exchange Act of 1934 (the
Act) and the rules and regulations under the Act; and the term “Person” shall
mean any individual firm, corporation, partnership or other entity.

6.2 Forfeitures. A Participant who separates from the Employer’s service for
reasons other than death or disability (as defined in Radian’s long-term
disability plan) shall forfeit any unvested balance in his or her Discretionary
Contribution and SERP Sub-Accounts. In addition, a Participant shall forfeit all
benefits under the Plan, including all existing account balances, regardless of
whether they are vested, if the Employer terminates his or her employment for
acts that constitute embezzlement of funds, gross negligence or deliberate
misconduct, or for acts or omissions involving moral turpitude, breach of a
material provision of any agreement between the Participant and the Employer, or
violation of any material written policy of the Employer.

 

4



--------------------------------------------------------------------------------

ARTICLE VII: PAYMENT OF BENEFITS

7.1 Separation from service. Benefits shall be paid in cash in either a single
lump sum or up to 15 annual installments. Payment of a Participant’s benefit
shall commence on the day on which the Participant separates from the Employer’s
service, or as soon thereafter as administratively feasible (but in no event
later than 30 days thereafter). If the benefit is payable in annual
installments, the second and subsequent installments shall be paid each year on
the anniversary date of the first installment. Each year’s installment shall be
determined by dividing the Participant’s current account balance by the number
of remaining installments.

A Participant shall elect the form of his or her benefit before the beginning of
the Plan Year in which he or she first becomes eligible to participate in the
Plan or, to the extent Code Section 409A permits, within 30 days after he or she
first becomes eligible to participate in the Plan. The election shall be in
writing on a form provided by the Employer. If a Participant fails to make a
timely election, his or her benefit shall be paid in a single lump sum.
Notwithstanding a Participant’s payment election, the Participant’s benefit
shall be paid in a single lump sum if the value of the Participant’s account
balance is less than $10,000 (adjusted for annual increases in the Consumer
Price Index following the effective date of this Plan and rounded to the nearest
$1,000) on the date of his or her separation from service.

7.2 Specified employees. Notwithstanding Section 7.1, the benefits of a
Specified Employee who separates from the Employer’s service for a reason other
than death shall commence on the first day of the seventh month following the
month in which the separation occurs (or as soon thereafter as administratively
feasible, but in no event later than 30 days thereafter). If the benefit is
payable in annual installments, the second and subsequent installments shall be
paid each year on the anniversary date of the first installment.

For purposes of this Plan, a Specified Employee means an individual who
satisfies the definition of “specified employee” under Code Section 409A at any
time during the applicable look-back year. If an individual’s separation from
service occurs on or after April 1 of a Plan Year, the applicable look-back year
is the preceding Plan Year. If an individual’s separation from service occurs
between January 1 and March 31, inclusive, the applicable look-back year is the
second Plan Year preceding the Plan Year of separation. An individual’s status
as a Specified Employee shall be determined in a manner consistent with Code
Section 409A.

7.3 Election changes. A Participant may elect to change the form of his or her
benefit payment. An election must satisfy both of the following conditions.

 

  (a) Any election to change the form of benefit payment shall not be effective
until 12 months after it is made. If a Participant separates from the Employer’s
service within 12 months after making his or her election, the election shall be
null and void and the Participant’s benefit shall be paid in accordance with his
or her most recent valid election.

 

5



--------------------------------------------------------------------------------

  (b) Any election to change the form of benefit payment shall not be effective
unless it defers payment for at least 5 years from the date the payment
otherwise would have been made. For this purpose, the installment form of
benefit shall be deemed a single payment, commencing on the date of the first
installment.

7.4 Death benefits. A Participant shall designate the beneficiary (or
beneficiaries) who shall receive benefits payable upon the Participant’s death
and may change or revoke the designation without the consent of any beneficiary.
The designation shall be in writing on a form provided by the Employer.
Notwithstanding a Participant’s payment election, the Participant’s designated
beneficiary (or beneficiaries) shall be paid the Participant’s entire account
balance in cash in a single lump sum on the first day of the second month
following the month in which the Participant dies. If a Participant fails to
designate a beneficiary, or survives his or her beneficiaries, payment shall be
made to the Participant’s estate.

7.5 Tax withholding. Each Participant acknowledges that his or her Plan benefit
shall be reduced by any and all federal, state, and local taxes, which the
Employer is required to withhold.

ARTICLE VIII: SOURCE OF PAYMENTS

8.1 Benefits and expenses. The Plan shall be unfunded within the meaning of
ERISA and the Code. Subject to Section 8.2, benefits and expenses shall be paid
solely from the Employer’s general assets. The Employer shall not be required to
set aside, earmark, or escrow any funds or other assets to satisfy its
obligations under the Plan. No Participant or beneficiary shall have an interest
in any specific assets of the Employer, other than the unsecured right to
receive benefits under the Plan. In this regard, each Participant acknowledges
that the term “contributions” in Articles IV and V refers only to the
bookkeeping credits used to track his or her benefits under the Plan.

8.2 Rabbi trust. The Employer may establish a rabbi trust and, in its sole
discretion, contribute funds or other assets at such times and in such amounts
as it deems appropriate to help satisfy its obligations under the Plan. The
trustee of the rabbi trust shall be a bank or other independent financial
institution and shall be authorized to invest the trust assets, subject to
investment guidelines set by the Administrator and applicable law. The rabbi
trust shall be an employer grantor trust under Code Sections 671 through 679,
the assets of which are available to pay the claims of the Employer’s creditors
in the event of the Employer’s insolvency.

 

6



--------------------------------------------------------------------------------

ARTICLE IX: CLAIMS PROCEDURE

9.1 Claims procedure. In general, the payment of Plan benefits shall be
automatic and no claim for benefits need be filed. However, a Participant or
beneficiary may submit a claim for benefits in writing to the Administrator. If
the claim is denied (in whole or in part), the claimant shall receive from the
Administrator notice in writing, in a manner calculated to be understood by the
claimant, setting forth the specific reasons for the denial, with reference to
pertinent Plan provisions. The notice shall be provided within 90 days (or 45
days, in the case of a disability claim) of the date the claim for benefits is
received. Any disagreements about the interpretation of the Plan or the
claimant’s rights under the Plan may be appealed within 60 days to the
Administrator. The Administrator (or a person or persons independent of the
Administrator, in the case of a disability claim) shall respond to the appeal
within 60 days (or 45 days, in the case of a disability claim) with notice in
writing fully disclosing and explaining the decision.

ARTICLE X: MISCELLANEOUS PROVISIONS

10.1 Amendment and termination of Plan. Radian reserves the right to amend,
discontinue, or terminate the Plan at any time, or discontinue contributions on
behalf of any Participant, by action of its Board of Directors. However, except
as provided in Section 6.2, no amendment, discontinuance, or termination shall
reduce a Participant’s benefits that are earned and vested prior to the date of
the amendment, discontinuance, or termination. The Employer may not accelerate
the timing of benefit payments upon Plan termination, except to the extent Code
Section 409A permits.

10.2 Non-alienation of benefits. The interests of a Participant or beneficiary
under the Plan shall not be subject to the claims of the Participant’s or
beneficiary’s creditors and may not be voluntarily or involuntarily sold,
transferred, pledged, alienated, assigned, anticipated, or encumbered. Any
attempt by a Participant or beneficiary to sell, transfer, pledge, alienate,
assign, anticipate, or encumber any right to Plan benefits shall be null and
void.

10.3 No employment rights. The Plan does not constitute a contract of employment
and participation in the Plan does not give a Participant the right to continue
employment with the Employer or limit the Employer’s right to discharge any
employee with or without cause.

10.4 Indemnification. In furtherance and not in limitation of Section 2.1, the
Employer shall indemnify and hold harmless the Administrator, any delegate
thereof, and any employee who may act on behalf of the Employer in the
administration of this Plan from and against any liability, loss, cost, or
expense (including reasonable attorneys’ fees) incurred at any time as a result
of or in connection with any claims, demands, actions, or causes of action of
any Participants, any person claiming through or under any

 

7



--------------------------------------------------------------------------------

of them, or any other person, party, or authority claiming to have an interest
in this Plan or standing to act for any persons or groups having an interest in
this Plan, for or on account of any of the acts or omissions (or alleged acts or
omissions) of the Administrator, any delegate thereof, or any such employee,
except to the extent resulting from such person’s willful misconduct.

10.5 Successors. The Plan shall be binding on the Employer and its successors
and assigns and on every Participant and beneficiary.

10.6 Severability. In case any provision of the Plan is held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
provisions of the Plan and the Plan shall be construed and enforced as if the
illegal or invalid provision had never been set forth.

10.7 Controlling law. To the extent not superseded by the laws of the United
States, the laws of the Commonwealth of Pennsylvania shall be controlling in all
matters relating to the Plan, without regard to that state’s conflict of laws
provisions.

 

8